The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Status of Claims

Amendment filed 02/22/2022 is acknowledged.  Claim 19 is canceled.  Claims 1-18 are pending. Claims 1-7 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  Claims 8-18 are under consideration. 

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


		Claims 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over or Skladal. P. (Biosensors and Biodetection: Methods in Molecular Biology, 2009, vol. 504, pp 37-50) taken together with Su et al. (Analyst,125(12), 2268-2273,2000) or Kriz et al. (US 20090061418), and further in view of  Goode et al. (US 20120209098). 
 .
Skladal. P. (Biosensors and Biodetection: Methods in Molecular Biology, 2009, vol. 504, pp 37-50) teach analyzing of biological samples with piezoelectric sensors. Modification of the sensing area of piezoelectric sensors with biomolecules provides affinity biosensors; for example, when the immobilized ligand is either antigen (hapten) or antibody, the resulting device functions as an immunosensor specific to the corresponding binding bioligands in the biological sample. P. 39. Skladal teaches that piezoelectric sensors produce sensor data corresponding to a resonant frequency of the piezoelectric sensors over time, and that a presence or concentration of at least one target bioligand is determined from data features corresponding to one or more resonance frequency shifts over a period of time, the resonance frequency shifts representative of piezoelectric changes caused by binding of the at least one target biomarker within the biological sample to the fixed biomolecules.  P. 44-48.  Skladal et al. teach inspecting the data of analyte in the sample to of piezoelectric sensor with immobilized biomolecule (Figures 5, page 46, page 47, top), selecting pattern recognition model (equations 2,3, page 46), testing classification models on data  (determining kobs and plotting them against corresponding concentrations to obtain kinetic rate constants using linear regression – p. 47,48, Fig. 7B)  

Skladal et al. do not use piezoelectric sensors that are disposable single-use sensors.  However, use of single-use piezoelectric sensors in place of non-replaceable sensors is well known.  Thus, Su et al. (Analyst,125(12), 2268-2273,2000) or Kriz et al. (US 20090061418) teach use of single-use disposable, low cost and reliable piezoelectric sensors carrying immobilized biomarkers such as antibodies. 
One of ordinary skill in the art would have recognized that applying the known single-use piezoelectric sensors in place of non-replaceable would have yielded predictable results in analyzing biological samples, and an artisan would have been capable of applying such sensors with the same expectation of success. 

Skladal does not address a particular system comprising a sensor unit, a sensing device, and an analysis device.  However, this is a conventional set up for analytical devices. For example, Goode et al. (US 20120209098) disclose a system comprising: a sensor, communication ports to enable communication with systems, a microprocessor, which controls the processing of the received data, a sensor data module configured to receive sensor data, and a receiver which is housed within or directly connected to the sensor. See claims, paragraphs 35-37,278,305,308. The analyte sensor uses any known method to provide an output signal indicative of the concentration of the analyte of interest and may be any device capable of measuring the concentration of an analyte of interest. Paragraphs 258, 278-280.  Likewise, 
Further, Skladal et al. do not specifically teach  “comparing results from the testing to a predetermined classification accuracy to obtain the classification information based on the predetermined classification accuracy”.  However, establishing a desired classification accuracy is a routine step in any data analysis which would be obvious result-oriented step in determining reliable data from an analytical essay. 


With regard to claims 9-18, the claims contain either additional features or result-oriented parameters known per se from the prior art, such as using calibration data or using a blood sample,  or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art, such as using an USB connector, or sensing device being to operate according to operating information. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.  

Response to arguments
Applicant argues that the references do not disclose piezoelectric sensor that comprises at least one antibody, and the sensor unit comprising the piezoelectric sensor is single-use.  In response, Skladal et al. teach using antibodies immobilized on the sensor (pages 39,43); further, both Su et al. and Kriz et al. references teach single-use piezoelectric sensors that comprise antibodies immobilized therein.  As for the use of single-use sensors, the added  references of Su et al. and Kriz et al. address this limitation.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-18  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
 
Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?



Step 1

With regard to (1), the instant claims recite a system and thus said claims are properly drawn to one of the four statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include extracting data features, 3Docket No. 030418.000013 inspecting the data for statistical separation, selecting pattern recognition models for classification of the data into classification models; testing the classification models on the data; comparing results from the testing to a predetermined classification accuracy to obtain the classification information, outputting results representative of at least one of the presence or concentration of the at least one target biomarker.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “processor” does not take the claim limitation out of the mental processes grouping.  
Thus, the claims recite steps drawn to a mental process.

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre-solution activity.  

Using a sensor unit and sensing device to produce sensor data is a pre-solution activity directed to aspects of the information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of using piezoelectric sensor to analyze biological sample to gather information to be analyzed.   Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, use of a single-use piezosensor is not viewed as an improvement. 


The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

With regard to use of disposable piezoelectric samples with fixed biomolecules, use of such sensors   is a well-understood, routine and conventional activity used in biological assays – see Su et al. (Analyst,125(12), 2268-2273,2000) or Kriz et al. (US 20090061418), for example.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Pribyl et al. (Sensors and Actuators B: Chemical, 91, 333–341, 2003) is another example of analyzing biological samples with piezoelectric sensors modified with biomolecules.


Conclusion.
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.pf
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb